Case 1:17-cv-06984-AKH Document 55 Filed 03/20/19 Page 1 of 2
            Case 1:17-cv-06984-AKH Document 55 Filed 03/20/19 Page 2 of 2




Dated: New York, New York
       March 20, 2019
                                    Respectfully submitted,

                                    DAVIS WRIGHT TREMAINE LLP

                                    By: /s/ Elizabeth A. McNamara
                                    Elizabeth A. McNamara
                                    Adam Lazier
                                    1251 Avenue of the Americas, 21st Floor
                                    New York, New York 10020
                                    Phone (212) 489-8230
                                    Fax (212) 489-8340
                                    Email: lizmcnamara@dwt.com
                                             adamlazier@dwt.com

                                    Attorneys for Defendant Chad Harbach




4818-9538-7759v.1 3910089-000050          2
